      Case 1:20-cv-05905-AJN-SLC Document 39 Filed 03/29/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DELSHAH 60 NINTH, LLC,

                              Plaintiff,

       -v-
                                                             CIVIL ACTION NO.: 20 Civ. 5905 (AJN) (SLC)

                                                                               ORDER
FREE PEOPLE OF PA LLC,

                              Defendant.




SARAH L. CAVE, United States Magistrate Judge.


       Before the Court are Plaintiff Delshah 60 Ninth, LLC’s (“Delshah”) letter-motion to compel

responses to four discovery demands (ECF No. 30) and Defendant Free People of PA LLC’s (“Free

People”) opposition and cross-motion for a protective order to limit the scope of deposition

testimony under Rule 30(b)(6). (ECF No. 33). Pursuant to the discovery conference held today,

March 29, 2021, the Court summarizes its orders below:


   1. Profit and Loss Information – Plaintiff’s Document Request No. 2;

             a. By Monday, April 5, 2021, Defendant shall produce to Plaintiff profit and loss

                statements covering the period of July 2019 through July 2020.

   2. Communications with Other New York City Landlords – Plaintiff’s Document Request
      No. 4;

             a. The Court finds that documents and communications sought in Plaintiff’s Request

                No. 4 are not relevant to the claims and defenses in this action, and accordingly

                DENIES this application without prejudice.
       Case 1:20-cv-05905-AJN-SLC Document 39 Filed 03/29/21 Page 2 of 4




    3. Stop the Checks Internal Communications – Plaintiff’s Document Request No. 8;

            a. Following the Court’s in camera review of the July 27, 2020 email from Alyssa

                Zoller to Jennifer Pasquarello (the “Zoller Email”), the Court directs Defendant to

                remove the redaction from the second and fourth sentences, and reproduce the

                Zoller Email with only the third sentence redacted.

    4. Web Sales to NYC Zip Codes – Plaintiff’s Document Request No. 10;

            a. Defendant shall promptly investigate whether it has information (including, but

                not limited to, documents, financial reports, or communications) concerning

                curbside sales during June and July 2020 at Free People stores located in

                Manhattan, and shall inform Plaintiff’s counsel of the results of its search and

                promptly prepare responsive non-privileged documents for production, if any.

    5. Defendant’s Cross-Motion to Limit the Scope of Rule 30(b)(6) Deposition Testimony

            a. Topic (1)(a): In lieu of testimony on this topic, Defendant shall furnish to Plaintiff

                Free People’s current organizational chart.

            b. Topic (1)(b): Plaintiff shall narrowly tailor questions to address Store 1846 1 and

                similarly situated stores.

            c. Topic (1)(c): Alyssa Zoller is expected to cover this Topic.

            d. Topic (1)(d): Plaintiff shall limit its questions to Store 1846’s performance from

                July 2019 through the end of July 2020.




1
  As defined in the March 24, 2021 Amended Notice of Deposition of Defendant (“Amended Deposition Notice”),
Store 1846 “means the Free People Store located at 60 9th Avenue, New York, New York.” (ECF No. 33-1 at 17).


                                                     2
Case 1:20-cv-05905-AJN-SLC Document 39 Filed 03/29/21 Page 3 of 4




   e. Topics 2(a)–(b), (d), (e), (g), (k): Plaintiff shall tailor its questions to address these

        policies, procedures, and practices, with respect to Store 1846, and whether Store

        1846 was impacted in a different manner than other Free People retail stores in

        the New York City area.

   f. Topics 2(h), (l): Plaintiff shall limit its questions to the persons involved in Free

        People’s decision to suspend and resume operations at Store 1846.

   g. Topic 2(o): Plaintiff shall limit its questions to staffing decisions generally.

   h. Topic 2(p): The Court determines that the Topic 2(p) does not seek relevant

        information and Defendant is not required to prepare a Rule 30(b)(6) witness on

        this Topic.

   i.   Topics 3(a)–(c): Plaintiff shall limit the scope of its questions to plans concerning

        Store 1846.

   j.   Topics 3(d)–(f): Plaintiff shall tailor its questions to seek general information

        concerning the impact of the COVID-19 Pandemic on Free People stores in New

        York City and on Store 1846.

   k. Topics 3(g)–(h): Plaintiff shall focus its questions on Free People’s process for

        online order placement and fulfillment at stores in New York City.

   l.   Topic 3(i): Plaintiff shall limit its questions to focus on inventory and storage

        practices at, and affecting, Store 1846.

   m. Topic 3(k): Consistent with the Court’s order regarding subsections 3(g)–(h),

        Plaintiff shall focus its questions on online order fulfillment from inventory located

        at Store 1846.



                                          3
         Case 1:20-cv-05905-AJN-SLC Document 39 Filed 03/29/21 Page 4 of 4




            n. Topic 3(l): Plaintiff shall focus its questions consistent with the Amended

                Deposition Notice. (ECF No. 33-1 at 20).

            o. Topic 4(h): The parties are to meet and confer to discuss whether any additional

                questioning on this topic is necessary.

            p. Topic (6): Free People’s computation of damages will be addressed at other

                scheduled depositions and through expert testimony.

            q. Topic (7): Defendant shall prepare a Rule 30(b)(6) witness to address preservation

                and collection of evidence.

            r. Topic (8): This Topic is deleted in light of the revisions to Topic 7.

   6. The fact discovery deadline is EXTENDED until May 5, 2021.

   7. The parties shall meet and confer concerning: (i) an expert discovery schedule; and (ii)

         scheduling of a settlement conference. By Thursday, May 6, 2021, the parties shall

         submit a joint letter certifying that fact discovery is complete and proposing an expert

         discovery schedule.

         The Clerk of Court is respectfully directed to close ECF No. 30.


Dated:          New York, New York
                March 29, 2021

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  4
